Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 1 of 6 Page ID #:9820




             EXHIBIT A
Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 2 of 6 Page ID #:9821
 Ashwin J. Ram
 213 439 9443
 aram@steptoe.com

 633 West Fifth Street, Ste. 1900
 Los Angeles, CA 90071
 213 439 9400 main
 www.steptoe.com




                                               July 5, 2021

 By Electronic Mail

 Christopher Fenton, Trial Attorney
 Catherine Ahn, Assistant United States Attorney
 Scott Paetty, Assistant United States Attorney
 U.S. Attorney’s Office for the Central District of California
 312 N Spring St.
 Los Angeles, CA 90012

           Re:       United States v. Richard Ayvazyan et al., No. 20-cr-579 (SVW)
                     Outstanding Discovery

 Dear Counsel:

         We write on behalf of Richard Ayvazyan and Marietta Terabelian regarding discovery
 that we need the government to promptly produce ahead of the July 26, 2021 Kastigar hearing in
 order to ensure that our clients’ constitutional and statutory rights are protected. These requests
 supplement our outstanding requests for all evidence or information that is favorable to the
 defense, material to preparing the defense case at the Kastigar hearing, relevant to sentencing,
 covered under Jencks or Giglio, or is otherwise discoverable.

         Each of these requests apply to all members of the prosecution team, including but not
 limited to the U.S. Attorney’s Office for the Central District of California, the Department of
 Justice Criminal Division, the Federal Bureau of Investigation, the Internal Revenue Service, the
 Small Business Administration Office of Inspector General, the Federal Housing Finance
 Agency Office of Inspector General, the Department of Homeland Security, the California
 Attorney General’s Office, the State of California Department of Justice, the Los Angeles Police
 Department, and any other agencies collaborating on the investigation or prosecution.

        As with our previous requests,1 this request includes information that has not been
 memorialized even if the request does not explicitly reference that distinction. The request for
 documents or evidence includes, but is not limited to, all papers, letters, reports, memoranda,
 calendar entries, e-mails, text messages, app-based messages (including but not limited to Skype,
 Slack, Signal, WhatsApp, or similar apps), notes, instant messages, other computer facilitated or

           1
               Our previous discovery requests remain continuing in nature and are not withdrawn.
Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 3 of 6 Page ID #:9822

 July 5, 2021
 Page 2

 transmitted materials, images, photographs, logs, or recordings, and all copies or portions
 thereof, and any other written, recorded, or memorialized material.

          As you know, a Kastigar hearing includes a detailed tracing analysis of who on the
 prosecution team was exposed to tainted information and what investigative or strategic actions
 each of those people took that could have made use of such tainted information. This involves a
 detailed examination of all pre-trial investigation, strategy, and trial preparation in addition to the
 evidence used with the grand jury and petit jury. As the government has successfully delayed
 this hearing until after trial, work product and strategic non-disclosure considerations are no
 longer valid and cannot possibly overcome the need to protect the defendants’ Fifth Amendment
 rights.2

         We therefore request that the government produce the following information promptly,
 and in any event no later than July 12, 2021. In the event that the government does not consent
 to producing the requested information, we request that it inform us by July 7, 2021 at 1:00 p.m.
 and contemporaneously inform us whether it consents to the filing of an ex parte application
 related to such discovery. We are happy to meet and confer before 1:00 p.m. on July 7, 2021.

   Category One: Previously Requested Information and Documents Regarding Kastigar Taint

 As we informed the government on May 19, we request that the government produce the
 following materials so that we can prepare for the Kastigar hearing:

       The government’s internal prosecution and/or indictment memoranda summarizing the
        evidence and theories that supported the charges in the indictment and/or superseding
        indictment.

       Any presentations, memoranda, or debriefing information provided to the agents
        executing search warrants with the name of each agent who received each presentation,
        memorandum, or debriefing and the search to which it corresponded.

       Identification of all documents or files on the tainted phones that were reviewed by any
        member of the government including for each file or document reviewed, the person or
        persons who reviewed it, the date of review, any other person or persons who received

        2
          “A party can discover fact work product upon showing a substantial need for the
 materials and an undue hardship in acquiring the information any other way.” Dir., Off. of Thrift
 Superv. v. Vinson & Elkins, 124 F.3d 1304, 1307 (D.C. Cir. 1997). While the “opinions,
 judgments, and thought processes of counsel” are undiscoverable absent an extraordinary
 showing, “[f]or relevant, nonprivileged facts, ... their being embodied in work product” does not
 preclude discovery, where the seeking party shows “substantial need” and “the inability to obtain
 the substantial equivalent of the information” elsewhere without “undue hardship.” In re Sealed
 Case, 124 F.3d 230, 235-36 (D.C. Cir. 1997) (citations omitted), rev’d on other grounds, 524
 U.S. 399 (1998).
Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 4 of 6 Page ID #:9823

 July 5, 2021
 Page 3

        any information or work product derived in any way from this document or file, the date
        of such receipt, and all information related to the government’s review or use of the
        tainted document or file.

       All subpoenas issued after October 19, 2020 with identification of which documents were
        produced in response to each subpoena. Please indicate whether you contend that each
        subpoena was “derived from a legitimate source wholly independent of compelled
        testimony” and provide all facts supporting that contention.

       All logs or other documents (whether from Relativity or another document review
        platform or progress summaries in emails or documents), work product, or other
        information demonstrating when (a) files received prior to October 19, 2020, and (b) the
        tainted files were reviewed, by whom they were reviewed, and any notes or conclusions
        upon review.

       A list of all witnesses who were interviewed after October 19, 2020, including indication
        of whether they were questioned regarding any of the topics related to the tainted
        evidence or exposed to any tainted document or file or any other tainted evidence. Please
        identify who was present for each interview.

       All transcripts from both grand juries and identification of any testimony that was derived
        directly or indirectly from the tainted evidence.

       All evidence submitted to both grand juries and identify any submissions that were
        derived directly or indirectly from the tainted evidence.

       A description of all actions taken to ensure that the taint of unlawfully seized evidence
        has been entirely purged.

 Category Two: Other Material Discovery Regarding Kastigar Taint

       Identification of all files accessed on any of the tainted devices, including a summary of
        the file’s content, the date it was accessed, who accessed the file, what was done with the
        information, and who the resulting information (or file) was shared with.

       Any memoranda or other summaries (whether written or oral) prepared between October
        19, 2020 and the present that summarize the facts of the case or evidence against the
        defendants including but not limited to summaries for superiors, summaries for new team
        members, summaries related to witness meetings, summaries related to subpoena
        issuance or execution, summaries related to empanelment of a second grand jury, or any
        other portion of pre-trial or trial strategy.

       All post-October 19, 2020 communications regarding plea bargains for either Richard
        Ayvazyan, Marietta Terabelian, or any other defendant or groups of defendants that
        would include Ayvazyan and Terabelian (such as global or near-global plea bargains).
        This includes but is not limited to communications regarding whether to make a plea
Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 5 of 6 Page ID #:9824

 July 5, 2021
 Page 4

        offer, how to respond to overtures from defense counsel, and any other communications
        related to plea bargaining.

       All communications regarding trial strategy or pre-trial strategy involving any of the
        following AUSAs, agents, team members, or any other people exposed to tainted
        information: Catherine Ahn, Julian Andre, Geffrey Clark, Brian Faerstein, Christopher
        Fenton, Timothy Massino, Scott Paetty, Justin Palmerton, Lynne Zellhart, any CBP
        officers or people involved in the October 19-20 airport stop, search, and dissemination
        of tainted information. This includes but is not limited to the initial transmissions of
        tainted information between October 19 and November 12.

       All Jencks documents related to any witness who may either submit a declaration or
        testify at the Kastigar hearing including all statements related to the investigation or trial
        preparation of the case against the defendants.

       All evidence or witness testimony that the government did not adduce at trial because the
        government concluded that it may be tainted or raise taint concerns.

       Our understanding from your recent motion for an order dismissing the Kastigar
        proceedings (Dkt. 663) is that the government interviewed Jon Bradford and that this
        interview involved the use of tainted evidence and led the government to trial witness
        Amirah Halum. Please produce a log of all such grand jury or trial evidence or testimony
        that was in any way obtained as a result of the tainted information and explain how.

                                                       Sincerely,

                                                       /s/ Ashwin J. Ram

                                                       Ashwin J. Ram
                                                       Michael A. Keough
                                                       Meghan Newcomer (pro hac vice)
                                                       Nicholas P. Silverman (pro hac vice)
                                                       STEPTOE & JOHNSON LLP
                                                       633 West Fifth Street, Suite 1900
                                                       Los Angeles, CA 90071
                                                       aram@steptoe.com

                                                       Counsel for Defendant Richard Ayvazyan

                                                       /s/ John L. Littrell
                                                       John L. Littrell (SBN 221601)
                                                       Ryan V. Fraser (SBN 272196)
                                                       BIENERT KATZMAN LITTRELL
                                                       WILLIAMS, LLP
                                                       601 West Fifth Street, Suite 720
                                                       Los Angeles, CA 90071
Case 2:20-cr-00579-SVW Document 670-3 Filed 07/09/21 Page 6 of 6 Page ID #:9825

 July 5, 2021
 Page 5

                                          rfraser@bklwlaw.com

                                          Counsel for Defendant Marietta Terabelian
